DETAILED ACTION
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims could either not be found or was not suggested in the prior art. 
Regarding independent claim 1, the subject matter not found was a device comprising a tissue conduction communication transmitter enclosed within a housing that generates a plurality of TCC signals each comprising a plurality of cycles of a carrier frequency signal, in which a voltage holding circuit is configured to hold a coupling capacitor at a DC voltage for a time interval in between consecutive transmission of two TCC signals, in combination with the other remaining limitations in the claim.
 Regarding independent claim 12 (to issue as claim 13), the subject matter not found was a method of executing the above functionality of generating a plurality of TCC signals each having a plurality of cycles of a carrier frequency signal, and holding a coupling capacitor at the DC voltage, for a time interval in between consecutive transmission of two TCC signals, in combination with the other remaining steps in the claim.
Independent claim 23 (to issue as claim 24) recites a non-transitory, computer-readable medium to execute the above method, and is therefore allowable for the same reasons.
The most pertinent prior art of record is US 2016/0213939 A1 to Carney et al., which reasonably discloses a device and method of utilizing a TCC transmitter enclosed in a housing to generate a plurality of TCC signals, each having a plurality of cycles of a carrier frequency signal (e.g. paragraph [0050]) as well as use of a coupling capacitor as claimed (e.g. paragraphs [0009], [0011]). However, Carney et al. fails to disclose a voltage holding circuit which is configured to hold the coupling capacitor at a direct current voltage for a time interval in between the consecutively transmitted TCC signals. Further, the prior art when considered as a whole fails to teach or fairly suggest that such a voltage holding circuit with the functionality of holding the coupling capacitor at a DC voltage would be an obvious modification of the Carney et al. device and method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305.  The examiner can normally be reached on Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792


/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792         
                                                                                                                                                                                               16 November 2021